                                           Case 5:19-cv-05232-SVK Document 21 Filed 05/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERRY MALOLOT,                                         Case No. 19-cv-05232-SVK
                                   8                     Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9              v.                                            SETTLEMENT
                                  10     A&M HUNSDORFER ENTERPRISES,                            Re: Dkt. No. 20
                                         INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                               The parties report that this case has settled. ECF 20. All previously-scheduled deadlines and
                                  13
                                       appearances are vacated.
                                  14
                                               By July 16, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not filed by
                                  15
                                       the specified date, then the parties shall appear on July 23, 2020 at 10:00 a.m. and show cause, if any,
                                  16
                                       why the case should not be dismissed. Additionally, the parties shall file a statement in response to
                                  17
                                       this Order no later than July 16, 2020, describing with specificity (1) the parties’ efforts to finalize
                                  18
                                       settlement within the time provided, and (2) whether additional time is necessary, the reasons therefor,
                                  19
                                       and the minimum amount of time required to finalize the settlement and file the dismissal.
                                  20
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: May 18, 2020
                                  24

                                  25

                                  26                                                                    SUSAN VAN KEULEN
                                                                                                        United States Magistrate Judge
                                  27

                                  28
